Citation Nr: 0430217	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  96-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for total abdominal 
hysterectomy with menopausal symptoms, including residuals of 
hormone treatment.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
December 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

It appears the veteran seeks service connection for a left 
ankle injury, a right elbow injury, and an increased rating 
for varicosities of the left thigh.  The RO should address 
these accordingly.  

The issues of entitlement to service connection for total 
abdominal hysterectomy with menopausal symptoms, including 
residuals of hormone treatment, and a thyroid disorder, are 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was diagnosed as having hyperopia, unrelated 
to in-service medication or any thyroid problem, and 
presbyopia, related to and appropriate for age. 

2.  In October 1986, the RO denied the veteran's service 
connection claims for total abdominal hysterectomy with 
menopausal syndrome, and thyroid disorder, and no appeal was 
initiated from that decision.

3.  The veteran has submitted new evidence since the October 
1986 decision regarding the application to reopen the service 
connection claims.

4.  Evidence received since the October 1986 decision is new 
and relevant to the service connection claims.


CONCLUSIONS OF LAW

1.  A bilateral eye disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(16), 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2004).

2.  The October 1986 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. §§ 
20.200, 20.302, 20.1103 (2004).

3.  New and material evidence has been received since the 
October 1986 decision, and service connection claim for 
paranoid schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) & (b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An assessment of the Veterans Claims Assistance Act, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), is not required regarding the application to reopen 
claims of service connection as it is granted.  Additionally, 
the veteran's bilateral eye disorder, diagnosed as hyperopic 
refractive error, is denied herein as a matter of law.  VCAA 
need not be assessed for purely legal matters.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).

I.  Facts

Bilateral eye disorder

The veteran's service medical records contain an August 1982 
report for a complaint of headache due to reading, as the 
"words jumped around."  The veteran also complained of 
negative distance visual acuity at night, and had a negative 
ocular history.  Her unaided acuity was 20/25 for both eyes.  
Replacement spectacles were to be ordered.  

At a March 2002 VA examination the veteran reported 
experiencing bilateral visual blurring in the early 1980's 
since she began taking thyroid medication.  Her uncorrected 
visual acuity of the right eye was 20/200, and left eye was 
20/400.  The examiner noted the veteran used reading glasses.  
The veteran was diagnosed as having hyperopic refractive 
error, and the examiner found no evidence of thyroid 
ophthalmopathy.  Additionally, the etiology of the veteran's 
visual symptoms appeared to be refractive error.

At a December 2003 VA examination, the veteran asserted that 
medications during service caused her vision problem.  An 
examiner stated the diagnosis of hyperobia would not be as a 
result of medication, and presbyopia was related to and 
appropriate for age.  

New and material evidence

In October 1986, the RO denied service connection for total 
abdominal hysterectomy with menopausal syndrome, and a 
thyroid disorder.  Though the veteran filed a notice of 
disagreement, a substantive appeal was not initiated.  Of 
record at that time was service medical records; a July 1983 
letter from Dr. Quigley who noted the veteran's complaints of 
increased irritability, bad headaches and increased fatigue, 
which were symptoms of lack of estrogen, such that he 
recommended she discontinue the regime of Delestrin and 
Delalutin; and an August 1983 letter from Dr. Quigley who 
stated various symptoms were likely related to the veteran's 
change in hormone replacement upon her entering service.

In February 1995, the veteran filed an application to reopen 
claims for residuals of improper hormone therapy and 
abdominal surgery, and a thyroid disorder.  She also sought 
service connection for a vision problem.  The veteran 
submitted the following:  Treatment records from North Hills 
Medical Center for a January 1998 right hemicolectomy, pre-
service medical records relating to a laparoscopy; a July 
1996 letter from Dr. Arnold reflecting diagnoses of multiple 
cervical vertebra with corresponding neuritis and headaches, 
and subluxation of thoracic and lumbar vertebra with 
associated neuritis and radiculitis, as well as blood work 
indicating fibromyalgia; and treatment records from Dr. 
Hamby, which noted symptoms of hot flashes, cold sweats, 
vomiting, chronic bloating, and that the veteran asserted 
"chemicals at work" made her dizzy.  

After the veteran filed a substantive appeal, the RO 
scheduled a VA examination in July 1996.  The examiner noted 
a history of thyroid nodule and subsequent disappearance of 
nodule while on thyroid hormone, with no definite current 
thyroid disease; a history of two abdominal operations for 
intestinal volvulus and later reanastomosis and continuous 
abdominal discomfort and pain; and a history of an 
oophorectomy on both sides and hysterectomy in the past and 
various hormone difficulties.  

The RO requested and received treatment records from the 
Dallas VA Medical Center, which included a June 1995 
diagnosis of major depressive disorder with histrionic traits 
of history of hypothyroidism and chronic abdominal pain.  The 
veteran also continued to report, "they messed up my 
hormones in service."  Another notation stated the veteran 
sought treatment for hormonal replacement, and she had 
difficulty in the past with control of menopausal symptoms 
after a hysterectomy.  

The veteran failed to report for VA examinations in June 
2000, but her representative clarified she had not received 
the appointment schedule due to an address change.  
Thereafter, she attended a March 2002 VA examination where an 
examiner noted while in service, the veteran evidently was 
not given proper hormonal replacement, which was 
uncomfortable for the patient but not associated with any 
disability since she was replaced and now does not have 
gynecological symptoms.  The examiner noted the veteran may 
have been given an estrogen prep with testosterone, but 
twenty years ago this was commonly done.  

In December 2003, the veteran had another VA examination, and 
there was no evidence of gynecological or breast disease, and 
upon review of the C-file, the examiner addressed the issue 
of hormone replacement therapy in service.  After recounting 
that the veteran underwent different hormonal regimens, and 
the veteran's dissatisfaction with them, the examiner opined 
no gynecological change from what her condition had 
previously been merited any change in her entitlement to 
disability benefit.  A review concerning the thyroid claim 
indicated the veteran had a diagnosis of hypothyroidism, 
which was asymptomatic with medication.  The examiner noted 
the benign thyroid nodule in 1983, which had been resolved in 
1983 with recurrence.  In an addendum opinion, the examiner 
stated the hypothyroidism was not likely due to the thyroid 
nodule detected in service, as withdrawal from long-term 
thyroxin treatment could cause transient hypothyroidism.

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

Bilateral eye disorder

The veteran's diagnosed hyperopic refractive error is not, as 
matter of law, a disease or injury within the meaning of 
applicable legislation for disability compensation purposes, 
see 38 C.F.R. §§ 3.303(c), 4.9, including refractive error 
due to such eye disorders as myopia and presbyopia.  
Additionally, there is no evidence of aggravation by 
superimposed disease or injury, such as thyroid 
ophthalmopathy, or aggravation by in-service medication, as 
indicated in recent VA examinations.  Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 82-90.  Therefore, the claim must 
be denied.

New and material evidence

The various VA examinations solicited after the veteran filed 
an application to reopen provide new and material evidence as 
the information bears directly and substantially on the 
issues at hand.  The January 2004 VA examination particularly 
recognized the veteran underwent hormone treatment in 
service, and that the treatment varied.  Thus, the claims are 
reopened.


ORDER

Entitlement to service connection for a bilateral eye 
disorder is denied.  

As new and material evidence has been received, the claims of 
service connection for abdominal hysterectomy with menopausal 
problems, including residuals of hormone treatment, and 
thyroid problem, are reopened.  To that extent only, the 
appeal is granted at the present time.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

The veteran's service medical records indicate, among other 
things, that shortly after enlistment on August 25, 1982, she 
sought treatment for headache and nausea when taking oral 
replacement hormones.  The examiner noted current medication 
of "Ca injection, B12, estradiol cypionate 5 mg 1/2 cc q 10d, 
hydrogest-250, 11/2 cc q 10d," and that Dr. Coddington 
recommended using ethinyl estradiol 6.02 mg.  An August 30 
initial screening found the veteran physically fit to undergo 
recruit training, and noted a history of numerous abdominal 
surgery, and hormone imbalance.  

In September 1982, the veteran desired a Depo-Provera shot of 
100 mg, which the treatment plan reflected.  In November 
1982, the veteran reported alternative medication did not 
work well, and she would like a refill until she was able to 
obtain other medications.  A treatment report from February 
1983 noted the veteran experienced increasingly severe 
symptoms of nervousness, irritability, and nightmares.  Also 
in February, the veteran complained of shooting pain in her 
lower abdomen, and the examiner noted "surgical menopause."  
In addition to other medication, the veteran was prescribed 
an anti-depressant.  Another notation stated the veteran 
seemed fixated on hormone replacement, and presented as 
intensely angry.  

The veteran recounted her experience in an October 1983 
Regional Physical Evaluation Board proceeding where upon 
entry into the military she was due a hormonal shot within 24 
hours, but 48 hours later was put on a substitute medication, 
and started to experience problems.  

The veteran contends she was given "multiple incorrect 
medications" for her menopause symptoms.  Because of 
"incorrect treatment and medicines for 101/2 months," the 
veteran asserts she developed additional problems with her 
thyroid, abdomen, including severe abdominal extension, 
breast reduction, growth of facial hair on the chin, and 
severe depression, which the veteran attributes due to 
"chemical imbalances created while on active duty."  Recent 
VA examinations, however, did not provide a nexus opinion 
concerning whether the documented hormone treatment in-
service caused current disability.  

Additionally, the veteran submitted a list of treatment 
providers, which the RO should attempt to contact for 
relevant records.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  The RO should obtain additional 
treatment records from the list 
provided by the veteran.

3.  The RO should arrange for a VA 
examination.  The examiner should 
review the veteran's claims file and 
provide an opinion as to whether it is 
at least as likely as not that any 
current disability of the thyroid, 
abdominal problems, depression, breast 
reduction, and facial hair growth, are 
related to documented hormone therapy 
in service.  All opinions and 
conclusions expressed must be 
supported by a complete rationale in a 
report.  

4.  Then, the RO should readjudicate 
the veteran's service connection 
claims.  If the determination of the 
claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide her a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



